cy UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F (Mark One) £ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR S ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO OR £ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EVENT REQUIRING THIS SHELL COMPANY REPORT ……………. FOR THE TRANSACTION PERIOD FORM TO COMMISSION FILE NUMBER 1-15138 中国石油化工股份有限公司 CHINA PETROLEUM & CHEMICAL CORPORATION (Exact name of Registrant as specified in its charter) The People's Republic of China (Jurisdiction of incorporation or organization) 22 Chaoyangmen North Street Chaoyang District, Beijing, 100728 The People's Republic of China (Address of principal executive offices) Mr. Chen Ge 22 Chaoyangmen North Street Chaoyang District, Beijing, 100728 The People's Republic of China Tel: +86 (10) 5996 0028 Fax: +86 (10) 5996 0386 (Name, Telephone, Email and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12 (b) of the Act. Title of Each Class Name of Each Exchange On Which Registered American Depositary Shares, each representing hares of par value RMB 1.00 per share New York Stock Exchange, Inc. H Shares of par value RMB 1.00 per share New York Stock Exchange, Inc.* *Not for trading, but only in connection with the registration of American Depository Shares. Securities registered or to be registered pursuant to Section 12 (g) of the Act. None (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15 (d) of the Act. None (Title of Class) Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. H Shares, par value RMB 1.00 per share A Shares, par value RMB 1.00 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes X No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes No X Note - Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP International Financial Reporting Standards X Other as issued by the International Accounting Standards Board If "Other" has been checked inresponse to the previous question,indicate by check mark whichfinancial statement item the registrant has elected to follow. Item 17 Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Table of Contents Page ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS 6 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 6 ITEM 3. KEY INFORMATION 6 A. SELECTED FINANCIAL DATA 6 B. CAPITALIZATION AND INDEBTEDNESS 8 C. REASONS FOR THE OFFER AND USE OF PROCEEDS 8 D. RISK FACTORS 8 ITEM 4. INFORMATION ON THE COMPANY 13 A. HISTORY AND DEVELOPMENT OF THE COMPANY 13 B. BUSINESS OVERVIEW 14 C. ORGANIZATIONAL STRUCTURE 30 D. PROPERTY, PLANT AND EQUIPMENT 30 ITEM 4A. UNRESOLVED STAFF COMMENTS 31 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 31 A. GENERAL 31 B. CONSOLIDATED RESULTS OF OPERATIONS 34 C. DISCUSSIONS ON RESULTS OF SEGMENT OPERATIONS 40 D. LIQUIDITY AND CAPITAL RESOURCES 47 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 50 A. DIRECTORS, SUPERVISORS AND SENIOR MANAGEMENT 50 B. COMPENSATION 57 C. BOARD PRACTICE 58 D. EMPLOYEES 59 E. SHARE OWNERSHIP 60 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 60 A. MAJOR SHAREHOLDERS 60 B. RELATED PARTY TRANSACTIONS 60 C. INTERESTS OF EXPERTS AND COUNSEL 60 ITEM 8. FINANCIAL INFORMATION 61 A. CONSOLIDATED STATEMENTS AND OTHER FINANCIAL INFORMATION 61 B. SIGNIFICANT CHANGES 61 ITEM 9. THE OFFER AND LISTING 61 A. OFFER AND LISTING DETAILS 61 ITEM 10. ADDITIONAL INFORMATION 62 A. SHARE CAPITAL 62 B. MEMORANDUM AND ARTICLES OF ASSOCIATION 63 C. MATERIAL CONTRACTS 70 D. EXCHANGE CONTROLS 70 E. TAXATION 71 F. DIVIDENDS AND PAYING AGENTS 74 G. STATEMENT BY EXPERTS 74 H. DOCUMENTS ON DISPLAY 74 I. SUBSIDIARY INFORMATION 75 ITEM 11. QUALITATIVE AND QUANTITATIVE DISCLOSURES ABOUT MARKET RISK 75 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 81 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 81 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 81 A. MATERIAL MODIFICATIONS TO THE RIGHTS TO SECURITIES HOLDERS 81 B. USE OF PROCEEDS 81 ITEM 15.
